OPINION
PER CURIAM.
Plaintiff, Armene Kaye, appeals the District Court’s grant of summary judgment in this employment discrimination action. Plaintiff contends that defendant, Daimler-Chrysler Corporation, violated Title VII of the Civil Rights Act of 1964 and Michigan’s Elliot-Larsen Civil Rights Act by discriminating against her on the basis of *152her gender and retaliating against plaintiff for complaining to her supervisor by inappropriately transferring plaintiff to a previous job position.
After reviewing the briefs and the record in this case, we believe that the District Court’s comprehensive and thorough opinion adequately addresses all of the issues plaintiff raises on appeal. Accordingly, we AFFIRM the District Court’s grant of summary judgment based on the reasoning in the District Court’s opinion.